As filed with the Securities and Exchange Commission on December 16, 2010 Registration No. 333-22271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S-8 Registration Statement No. 333-22271 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MEXICAN RESTAURANTS, INC. (Exact name of registrant as specified in its charter) Texas 76-0493269 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) Casa Olé Restaurants, Inc. 1996 Long Term Incentive Plan Casa Olé Restaurants, Inc. 1996 Manager’s Stock Option Plan Casa Olé Restaurants, Inc. Stock Option Plan for Non-Employee Directors (Full titles of the plans) Curt Glowacki President and Chief Executive Officer Mexican Restaurants, Inc. 12000 Aerospace Avenue Suite 400 Houston, Texas77034 (832) 300-5858 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filerþ (Do not check if a smaller reporting company) Smaller reporting company¨ DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the following Registration Statement on Form S-8 (the “Registration Statement”) of Mexican Restaurants, Inc. (the “Company”): • Registration No. 333-22271, pertaining to the registration of 620,000 shares of common stock, par value $0.01 per share, of the Company (the “Common Stock”), which was filed by the Company with the Securities and Exchange Commission (the “SEC”) on February 24, 1997. This Post-Effective Amendment to Form S-8 Registration Statement is being filed in order to deregister all securities remaining unsold under the Registration Statement set forth above. As of December 14, 2010, the Company had fewer than 300 shareholders of record. As a result, after filing this Post-Effective Amendment, the Company plans to file a Form 15 to deregister its common stock under Sections 12(g) and Section 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”). On November 12, 2010, the Company filed a Form 25 to deregister its common stock under Section 12(b) of the Exchange Act. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the registrant certifies that it has reasonable grounds to believe it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to Form S-8 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on December 16, 2010. MEXICAN RESTAURANTS, INC. By: /s/ Curt Glowacki Curt Glowacki President and Chief Executive Officer Pursuant to the requirements of the Securities Act, this Post-Effective Amendment to the Registration Statements has been signed below by the following persons in the capacities and on the dates indicated. /s/ Curt Glowacki President, Chief Executive December 16, 2010 Curt Glowacki Officer and Director (Principal Executive Officer) /s/ Andrew J. Dennard Executive Vice President, Chief December 16, 2010 Andrew J. Dennard Financial Officer and Treasurer (Principal Financial and Accounting Officer) /s/ Michael D. Domec Director December 16, 2010 Michael D. Domec /s/ Larry N. Forehand Director December 16, 2010 Larry N. Forehand /s/ Lloyd Fritzmeier Director December 16, 2010 Lloyd Fritzmeier /s/ Michael G. Huss Director December 16, 2010 Michael G. Huss /s/ J. J. Fitzsimmons Director December 16, 2010 J. J. Fitzsimmons /s/ Thomas E. Martin Director December 16, 2010 Thomas E. Martin /s/ Darrin Straughan Director December 16, 2010 Darrin Straughan
